961 F.2d 963
295 U.S.App.D.C. 209
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Michael A. JOHNSON, Appellant,v.Salanda V. WHITFIELD.Michael A. JOHNSON, Appellant,v.John LYNCH, D.C.Dept. of Corrections.Michael A. JOHNSON, Appellant,v.Edmund P. WALSH.Michael A. JOHNSON, Appellant,v.Gladys Mack.Michael A. JOHNSON, Appellant,v.Solanda Whitfield, D.C.Board of Parole.
Nos. 91-7047, 91-7048, 91-7049, 91-7050 and 91-7088.
United States Court of Appeals, District of Columbia Circuit.
April 2, 1992.

Before MIKVA, Chief Judge, and RUTH BADER GINSBURG and BUCKLEY, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of the motion to consolidate Nos. 91-7047, 91-7048, 91-7049 and 91-7050 and the response thereto, and the motions for summary affirmance in Nos. 91-7047, 91-7048, 91-7049 and 91-7050, the court's June 27, 1991 order to show, and the response thereto, it is


2
ORDERED that the order to show cause be discharged.   It is


3
FURTHER ORDERED that the motion to consolidate Nos. 91-7047, 91-7048, 91-7049 and 91-7050 be granted.   It is


4
FURTHER ORDERED that the motions for summary affirmance in Nos. 91-7047, 91-7048, 91-7049 and 91-7050 be granted substantially for the reasons stated in the district court's memorandum opinions filed February 26 and February 28, 1991.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).   It is


5
FURTHER ORDERED, on the court's own motion, that appellant show cause, within thirty (30) days of the date of this order, why No. 91-7088 should not be summarily affirmed.   Failure to comply with this order will result in dismissal of the appeal for lack of prosecution.   See D.C.Cir.Rule 23.


6
The Clerk is directed to withhold issuance of the mandate in Nos. 91-7047, et al. until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.   The Clerk is further directed to send a copy of this order to appellant (regarding No. 91-7088) by whatever means necessary to ensure receipt.